                  UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MASSACHUSETTS

                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
                                      )
        Plaintiff                     )
                                      )
     v.                               )
                                      )   Civil Action No. 1:18-cv-11926-PBS
GREGORY LEMELSON and LEMELSON CAPITAL )
MANAGEMENT, LLC,                      )   Leave to File in Excess of Pages Permitted by
                                      )   Local Rule 7.1(b)(4), Granted September 21,
        Defendants,                   )   2020, Dkt. No. 119
                                      )
  and                                 )
                                      )
THE AMVONA FUND, LP,                  )
                                      )
        Relief Defendant              )
                                      )

          DEFENDANTS’ MEMORANDUM IN SUPPORT OF THEIR
                MOTION FOR SUMMARY JUDGMENT
                                                 TABLE OF CONTENTS
                                                                                                                           Pages
Table of Contents.......................................................................................................    i

Table of Authorities...................................................................................................    iv

I.        INTRODUCTION .........................................................................................           1

II.       FACTUAL BACKGROUND........................................................................                       2

          A.         The Amvona Fund..............................................................................         2

          B.         Fr. Emmanuel’s Short Position and Reports Regarding Ligand..                                          3

                     1.         June 16, 2014 Report................................................................       3

                     2.         June 19, 2014 Interview...........................................................         4

                     3.         July 3, 2014 Report and Viking’s July 1, 2014 S-1.................                         6

                     4.         August 4, 2014 Report.............................................................         8

                     5.         August 14 and August 22, 2014 Report..................................                     8

          C.         Negative Commentary About Ligand Between June and August
                     2014 From Other Securities Analysts...............................................                    10

          D.         Ligand’s Requests to the Commission to Investigate Fr.
                     Emmanuel...........................................................................................   11

          E.         The Commission’s Complaint...........................................................                 12

          F.         The Commission Failed to Produce the Expert Evidence
                     Required to Support its Market-Manipulation Claim...................                                  13

III.      ARGUMENT..................................................................................................       14

          A.         Legal Standard...................................................................................     14

          B.         The Commission Has Failed to Meet its Burden of Establishing a
                     Rule 10b-5 Claim Based on the Four Challenged Statements........                                      14

                     1.         The Commission has Failed as a Matter of Law to Establish
                                That Any of the Four Challenged Statements Were Material..                                 15




                                                                    i
                                                                                                      Pages
      i.         The Commission’s Failure to Produce Evidence that
                 the Four Challenged Statements Caused Ligand’s Stock
                 Price to Decrease is Fatal to its Claims..........................                    15

     ii.         Fr. Emmanuel’s Disclosure of his Short Position and
                 Other Cautionary Language Renders Them Immaterial
                 as a Matter of Law..........................................................          21

     iii.        The Undisputed Facts Regarding the Challenged
                 Statements Further Demonstrate that the Commission
                 Has Failed to Show Materiality......................................                  22

                   a.         June 19, 2014 Statement that Ligand’s IR
                              Firm “Basically Agreed” Promacta was Going
                              Away ...............................................................     22

                   b.         July 3, 2014 Statements that Viking Did Not
                              Consult with its Auditors and Did Not
                              Conduct Pre-Clinical Studies...........................                  23

                   c.         August 14 and 22, 2014 Statements ................                       24

2.    The Commission’s Rule 10b-5 Claim Also Fails Because the
      Commission Did Not Produce Any Evidence to Establish
      Scienter.....................................................................................    24

            i. The Absence of the Hallmarks of an Actual Short-and-
               Distort Scheme Demonstrate the Commission Cannot
               Prove Scienter.................................................................         24

      ii.        The First Challenged Statement Fails for Lack of
                 Scienter for Additional Reasons......................................                 28

3.    Each of the Four Challenged Statements is Either
      Demonstrably True or Constitutes Opinion Commentary
      Protected by the First Amendment.......................................                          29

       i.        The First Amendment Protects Opinions Unless They
                 are Both Objectively Wrong and Subjectively Not
                 Believed by the Author....................................................            29

                    a.        June 19, 2014 Statement that Ligand’s IR
                              Firm “Basically Agreed” Promacta was Going
                              Away ...............................................................     31



                                            ii
                                                                                                                    Pages
                                     b.         July 3, 2014 Statement that Viking Did Not
                                                Consult with Its Auditors on Material Issues
                                                and the Financial Statements Were
                                                Unaudited…………………………………….                                             31

                                     c.         July 3, 2014 Statement that Viking Did Not
                                                Conduct Pre-Clinical Studies………………..                                 32

                                     d.         August 14 and 22, 2014 Statements
                                                Regarding Ligand’s Debt-to-Tangible Equity
                                                Ratio…………………………………………                                                33

      C.        The Commission Has Failed to Provide Evidence to Support its
                IAA Claim........................................................................................    34

IV.   CONCLUSION...............................................................................................      35




                                                             iii
                                               TABLE OF AUTHORITIES

                                                                  Cases

Case                                                                                                                   Pages

Aaron v. SEC, 446 U.S. 680 (1980)....................................................................                    24

Agora, Inc. v. Axxess, Inc., 90 F. Supp. 2d 697 (D. Md. 2000)..........................                                31, 33

Ahmed v. Johnson, 752 F.3d 490 (1st Cir. 2014)................................................                           14

Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).......................................                              14

Aurelius v. Bofl Fed. Bank, No. MC 16–71 DSF (FFM), 2016 WL 8925145
                                                                                                                       25, 26
(C.D. Cal. Sept. 20, 2016)..................................................................................

Basic v. Levinson, 485 U.S. 224 (1988).............................................................                   15, 23 n.7

Blue Chip Stamps v. Manor Drug Stores, 421 U.S. 723 (1975).......................                                      23 n.7

Brumbaugh v. Wave Systems Corp., 416 F. Supp. 2d 239 (D. Mass. 2006).....                                              16, 19

Chapin v. Knight-Ridder, Inc., 993 F.2d 1087 (4th Cir. 1993).........................                                  31, 33

City of Dearborn Heights Act 345 Police & Fire Retirement Sys. v.
                                                                                                                         26
Waters Corp., 632 F.3d 751 (1st Cir. 2011).......................................................

Doe v. SEC, No. C 11-80209, 2011 WL 5600513
                                                                                                                         26
(N.D. Cal. Nov. 17, 2011)...................................................................................

Emerson v. Genocea Biosciences, Inc. 353 F. Supp. 3d 28 (D. Mass. 2018).....                                          15, 16, 19

Fait v. Regions Fin. Corp., 655 F.3d 105 (2d Cir. 2011)...................................                            29, 31, 33

Fire & Police Pension Ass’n of Colo. v. Abiomed, Inc., 778 F.3d 228
(1st Cir. 2015)....................................................................................................   24 n.9, 26

Geffon v. Micrion Corp., 249 F.3d 29 (1st Cir. 2001)........................................                             25

Goldberg v. Meridor, 567 F.2d 209 (2d Cir. 1977)............................................                           14, 15



                                                                     iv
Case                                                                                                                       Pages

Greebel v. FTP Software, Inc., 194 F.3d 185 (1st Cir. 1999)............................                                24 n.9, 26 n.10

Gross v. Summa Four, Inc., 93 F.3d 987 (1st Cir. 1996)...................................                                    14

In re Biogen Sec. Litig., 179 F.R.D. 25 (D. Mass. 1997)...................................                               15, 16, 20

In re Boston Technology Inc. Sec. Litig., 8 F. Supp. 2d 43 (D. Mass. 1998)......                                           22, 23

In re Burlington Coat Factory Securities Litig., 114 F.3d 1410
                                                                                                                           16, 19
(3rd Cir. 1997).....................................................................................................

In re Credit Suisse First Boston Corp. Sec. Litig., No. 97 CIV. 4760 (JGK),
                                                                                                                          26 n.10
1998 WL 734365 (S.D.N.Y. Oct. 20, 1998).......................................................

In re Longtop Fin. Techs. Ltd. Sec. Litig., 910 F. Supp. 2d 561
                                                                                                                             25
(S.D.N.Y. 2012)..................................................................................................

In re Northern Telecom Sec. Litig., 116 F. Supp. 2d 446 (S.D.N.Y. 2000)........                                            20, 21

In Re Polymedica Corp. Sec. Lit., 432 F.3d 1 (1st Cir. 2005)............................                                     19

In Re Vivendi Universal, SA. Sec. Litig., 634 F. Supp. 2d 352
                                                                                                                             20
(S.D.N.Y. 2009)..................................................................................................

In Re Xcelera.com Securities Litig., 430 F.3d 503 (1st Cir. 2005).....................                                     15, 19

Immuno AG. v. Moor–Jankowski, 77 N.Y.2d 235 (N.Y. 1991) .........................                                         30 n.14

Ingram v. Brink's, Inc., 414 F.3d 222 (1st Cir. 2005).........................................                               14

Lowe v. SEC, 472 U.S. 181 (1985).....................................................................                        29

Maraj v. Massachusetts, 953 F. Supp. 2d 325 (D. Mass. 2013).........................                                       13 n.4

Mayer v. Mylod, 988 F.2d 635 (6th Cir. 1993)...................................................                              30

Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5 (1st Cir. 1990)........                                                25

Mehta v. Ocular Therapeutix, Inc., 955 F.3d 194 (1st Cir. 2020)......................                                        26


                                                                     v
Case                                                                                                                     Pages
MHC Mut. Conversion Fund v. Sandler O’Neill Partners, L.P.,
                                                                                                                         29, 30
761 F.3d 1109 (10th Cir. 2014)...........................................................................

Milton v. Van Dorn, 961 F.2d 965 (1st Cir. 1992)..............................................                             15

Miss. Pub. Emps. Ret. Sys. v. Boston Sci. Corp., 649 F.3d 5 (1st Cir. 2011).....                                         24 n.9

Moldea v. New York Times Co., 15 F.3d 1137 (D.C. Cir.1994).........................                                      31, 33

Novak v. Kasaks, 216 F.3d 300 (2d Cir. 2000)...................................................                          24 n.9

Oran v. Stafford, 226 F.3d 275 (3d Cir. 2000)...................................................                           16

Parnes v. Gateway 2000, Inc., 122 F.3d 539 (8th Cir. 1997).............................                                    22

Partington v. Bugliosi, 56 F.3d 1147 (9th Cir. 1995).........................................                         30, 31, 33, 34

Phantom Touring, Inc. v. Affiliated Publications, 953 F.2d 724
                                                                                                                           33
(1st Cir. 1992)....................................................................................................

Reliance Ins. Co. v. Barron’s, 442 F. Supp. 1341 (S.D.N.Y. 1977)...................                                        27

Ryan v. Smith, 904 F.2d 112 (1st Cir. 1990).......................................................                         14

Saltzberg v. TM Sterling/Austin Assoc., Ltd., 45 F.3d 399 (11th Cir. 1995).......                                          21

SEC v. Aly, No. 16 Civ. 3853 (PGG), 2018 WL 1581986
                                                                                                                         18, 27
(S.D.N.Y. Mar. 27, 2018)....................................................................................

SEC v. Berlacher, No. 07-3800, 2010 WL 3566790
                                                                                                                         16, 20
(E.D. Pa. Sept. 13, 2010).....................................................................................

SEC v. Berliner, No. 1:08-cv-03859-JES (S.D.N.Y. Apr. 24, 2008)..................                                          27

SEC v. Butler, No. 00-1827, 2005 WL 5902637 (W.D. Pa. Apr. 18, 2005).......                                                17

SEC v. Curshen, 372 Fed. App’x 872, No. 09-1196, 2010 WL 1444910
                                                                                                                           26
(10th Cir. Apr. 13, 2010).....................................................................................

SEC v. Dubovoy, No. 15-6076, 2016 WL 5745099 (D.N.J. Sept. 29, 2016)......                                                 27


                                                                     vi
Case                                                                                                                Pages
SEC v. Fife, 311 F.3d 1 (1st Cir. 2002)..............................................................                15

SEC v. Garcia, No. 10 CV 5268, 2011 WL 6812680
                                                                                                                      17
(N.D. Ill. Dec. 28, 2011).....................................................................................

SEC v. Goldstone, CIV 12-0257 JB/LFG, 2016 WL 3135651
                                                                                                                    18, 19
(D.N.M. May 10, 2016)......................................................................................

SEC v. Hamdan, SEC Lit. Rel. No. 23470, (Feb. 17, 2016)...............................                              26, 27

SEC v. Hoover, 903 F. Supp. 1135 (S.D. Tex. 1995).........................................                            17

SEC v. Leslie, No. C 07-3444, 2010 WL 2991038
                                                                                                                      18
(N.D. Cal. July 29, 2010)....................................................................................

SEC v. Mangan, 598 F. Supp. 2d 731 (W.D.N.C. 2008)....................................                             17, 18, 20

SEC v. Tambone, 417 F. Supp. 2d 127 (D. Mass. 2006)....................................                               14

SEC v. Ustian, No. 16 C 3885, 2019 WL 7486835 (N.D. Ill. Dec. 13, 2019)....                                         17, 18

SEC v. World Radio Mission, 544 F.2d 535 (1st Cir. 1976)...............................                               24

SEC v. Ficken, 546 F.3d 45 (1st Cir. 2008)........................................................                    25

Shaw v. Digital Equip. Corp., 82 F.3d 1194 (1st Cir. 1996)..............................                              22

Silvercorp Metals Inc. v. Anthion Mgmt., LLC, 959 N.Y.S.2d 92                                                         30
(Sup. Ct. 2012) (table).........................................................................................

Sturm v. Marriot Marquis Corp., 26 F. Supp. 2d 1358
(N.D. Ga. Nov. 16, 1998)....................................................................................        21, 22

Testa v. Wal-Mart Stores, Inc., 144 F.3d 173 (1st Cir. 1998).............................                           28 n.13

Veleron Holding, B.V. v. Stanley, 117 F. Supp. 3d 404 (S.D.N.Y. 2015)...........                                      21

Virginia Bankshares v. Sandberg, 501 U.S. 1083 (1991)...................................                           29, 31, 33




                                                                  vii
                  Statutes, Rules, and Regulations

15 U.S.C. § 77q(a) ………………………………………………………………          14

17 C.F.R. § 240.10b–5 ……………………………………………………………        14

Fed. R. Civ. P. 56(a) ……………………………………………………………...     14




                                viii
I.     INTRODUCTION

       The Securities and Exchange Commission has never brought an enforcement action

remotely resembling its case against Defendant Father Emmanuel Lemelson (f/k/a Gregory

Lemelson). And for good reason. The Commission seeks to punish Fr. Emmanuel in this so-

called “short-and-distort” case based on four statements he made that (i) are each either

demonstrably true or constitute opinion commentary protected by the First Amendment, (ii) had

no impact on the subject company’s stock price and therefore were immaterial as a matter of law;

and (iii) were made without the requisite scienter.

       From June to August 2014, Fr. Emmanuel published five reports, consisting of 56 pages,

and gave two internet radio interviews expressing his opinions as to why Ligand

Pharmaceuticals, a publicly traded company, was overvalued. Of the large number of

statements and opinions Fr. Emmanuel made concerning Ligand, the Commission cherry-picks

just two as allegedly being false or misleading. Curiously, the other two challenged statements

involve a different company entirely, in which Fr. Emmanuel did not hold a short position. On

the days the challenged statements were made, Ligand’s stock price actually increased, and the

Commission has failed to produce any evidence (expert or otherwise) that Fr. Emmanuel’s

statements negatively impacted Ligand’s stock price. As this Court (and others) have previously

held, this renders the four challenged statements immaterial as a matter of law.

       Moreover, this case lacks all the hallmarks of a true short-and-distort scheme,

distinguishing it from all others the Commission has ever brought. For example, Fr. Emmanuel

(1) published all his reports under his own name; (2) expressly disclosed at the beginning of each

report that he had taken a short position in Ligand and that he was only expressing his opinions;

(3) specifically cited all source materials giving rise to his commentary concerning Ligand; and



                                                 1
(4) held on to his short position for months after he issued his reports. Because the Commission

has failed to produce any evidence of scienter, the absence of these short-and-distort hallmarks is

fatal to its case. Indeed, there are no facts in the undisputed record upon which a factfinder could

infer that Fr. Emmanuel intentionally or recklessly defrauded the market.

       In addition, the Commission’s novel attempt to use Rule 206 of the Investment Advisers

Act in an alleged market-manipulation case based on allegedly false statements fails because the

Commission has provided no evidence that Fr. Emmanuel defrauded his own investors.

       In short, in the face of the undisputed facts that Fr. Emmanuel lacked any intent to

defraud, the Commission challenges four statements (which were each demonstrably true or

opinion commentary protected by the First Amendment) that had no impact on Ligand’s stock

price: one based on a mathematically correct calculation, which the Commission charges was

misleading because Fr. Emmanuel’s chosen metric (of which it disapproves) made Ligand

“look[] really bad”; two statements about a different company than the one he shorted; and one

statement based on a telephone call in which the other participant essentially conceded the truth

of Fr. Emmanuel’s statement and for which Fr. Emmanuel’s real-time notes corroborate his

statement. To say this enforcement action is unprecedented is a gross understatement. Indeed,

the Commission’s case, taken after years of lobbying by Ligand and its counsel, is not only

frivolous but if not disposed of on summary judgment, it will have a dangerously chilling impact

given its brazen attack on the First Amendment.

II.    FACTUAL BACKGROUND

       A.      The Amvona Fund

       In 2012, Fr. Emmanuel created the Amvona Fund LP. Defendants’ Concise Statement of

Undisputed Material Facts in Support of Their Motion for Summary Judgment (“SOF”) ¶ 1.



                                                  2
Lemelson Capital Management is the general partner of Amvona. SOF ¶ 2. Throughout its

existence, Amvona has mostly held long positions in stocks, but has also occasionally taken short

positions. SOF ¶ 3. Since 2010 (even before launching Amvona), Fr. Emmanuel has published

approximately 200 academic research and commentary pieces discussing economics,

securitization fraud, and high-level security analysis of common stocks—none of which, apart

from Ligand, has been challenged by the Commission. SOF ¶ 4.

        B.       Fr. Emmanuel’s Short Position and Reports Regarding Ligand

                 1.       June 16, 2014 Report

        In 2014, Fr. Emmanuel identified Ligand as a company whose stock he believed was

overvalued and accordingly took a short position in the company. SOF ¶ 6. On June 16, 2014,

consistent with his prior practice, Fr. Emmanuel issued a 25-page opinion commentary

concerning his Ligand thesis. SOF ¶ 7. Fr. Emmanuel qualified his report with cautionary

language, including full disclosure that he was “shorting” Ligand. 1 SOF ¶ 8. Indeed, starting

with the first sentence of his first report on Ligand, and continuing in every one of the

reports at issue, Fr. Emmanuel disclosed that “Lemelson Capital is short shares

of (NASDAQ:LGND).” SOF ¶ 8 (emphasis added); SOF ¶ 36; SOF ¶ 59; SOF ¶ 63. Fr.

Emmanuel additionally disclosed that “[a]ll content in this report represents the opinions of

Lemelson Capital.” SOF ¶ 9 (emphasis added). This report also included the following:

        All expressions of opinion are subject to change without notice, and Lemelson
        Capital does not undertake to update or supplement this report or any information
        contained herein . . . . Lemelson Capital may benefit from any change in the
        valuation of any other companies, securities, or commodities discussed in this
        document.

SOF ¶ 10.

1
  As far as the undersigned are aware, Fr. Emmanuel’s disclosure that he was short Ligand distinguishes this case
from all other short-and-distort actions brought by the Commission.

                                                         3
       Among his many opinions in the June 16, 2014 report, Fr. Emmanuel stated Ligand’s

largest royalty-generating drug, Promacta, faced an imminent threat from a new drug, which he

believed would “virtually eliminate demand for Promacta.” SOF ¶ 11. Ligand’s stock price fell

on the date Fr. Emmanuel published this first 25-page report; however, the Commission is not

challenging any statements contained in it. SOF ¶¶ 12, 13.

               2.     June 19, 2014 Interview

       Following the publication of Fr. Emmanuel’s June 16, 2014 report, high-ranking Ligand

personnel exchanged emails with the company’s Investor Relations (“IR”) representative, Bruce

Voss, expressing anger about the report and discussing whether to speak with Fr. Emmanuel

about it. SOF ¶ 14. Ligand decided to have Mr. Voss call Fr. Emmanuel. SOF ¶¶ 14, 15.

Ligand’s CEO, John Higgins, specifically instructed Mr. Voss not to “jump into content or a

rebuttal” on the call with Fr. Emmanuel. SOF ¶ 14.

       On June 18, 2014, Mr. Voss and Fr. Emmanuel spoke by phone. SOF ¶ 15. According

to Mr. Voss’ handwritten notes, the call lasted from 12:56 p.m. ET to 1:16 p.m. ET. SOF ¶ 15.

Fr. Emmanuel took extensive electronic notes of the call, which reflect that Mr. Voss agreed

with his opinion that Promacta was going away. SOF ¶ 16. The metadata from these notes

shows that Fr. Emmanuel created them at 1:21 p.m. ET and completed them at 1:42 p.m. ET.

SOF ¶ 17.

       For his part, according to his real-time emails, Mr. Voss followed his client’s express

instructions and did not engage in any rebuttal of Fr. Emmanuel’s opinions during this call. SOF

¶ 18. Specifically, according to Mr. Voss, Fr. Emmanuel stated his opinion that Promacta was

going away and then asked Mr. Voss, “don’t you agree?” SOF ¶¶ 18-20. Mr. Voss stated that he

did not respond to this question; instead he remained silent. SOF ¶ 20.



                                                4
       The following day, June 19, 2014, Fr. Emmanuel was interviewed by an internet radio

outlet called Benzinga. SOF ¶ 21. There is no evidence of the number of people that listened to

this interview. SOF ¶ 22. The interview lasted approximately 22 minutes, only five of which

included a discussion of Fr. Emmanuel’s thesis on Ligand. SOF ¶¶ 23, 24. When the topic of

Ligand was first raised around the 15-minute mark of the interview, Fr. Emmanuel disclosed he

had a short position in Ligand. SOF ¶ 25. At approximately the 16-minute mark, Fr. Emmanuel

stated that he had spoken to Ligand—and then corrected himself by saying he spoke to Ligand’s

IR firm—which had “basically agreed” with his thesis concerning Promacta. SOF ¶ 26. This

statement, which did not appear in any of Fr. Emmanuel’s four subsequent reports, is the first of

the four challenged statements. SOF ¶ 29. Ligand’s stock price closed higher on the day of the

interview than it had the previous day. SOF ¶ 34.

       After the interview, Mr. Higgins and Mr. Voss spoke by phone that same day about both

Mr. Voss’s discussion with Fr. Emmanuel and the radio interview. SOF ¶ 30. Thereafter, Mr.

Higgins and Mr. Voss continued their conversation in writing. SOF ¶¶ 31-32. In an email

written the day after the interview, Mr. Voss explained his position as to what transpired on the

call: “As I wrote last night, he [Fr. Emmanuel] made the statement with a rhetorical ‘don’t you

agree’ and I moved on to the next subject as we had more to cover and his statement was

ridiculous.” SOF ¶ 31 (emphasis added). Critically, the writing that Mr. Voss refers to from the

previous night is missing. SOF ¶ 31. Ligand claims it cannot find it. SOF ¶ 31.

       In response to (i) their initial telephone conversation; (ii) the missing written document;

and (iii) the email that Ligand did produce, Mr. Higgins sent an email to Mr. Voss expressing his

anger that Mr. Voss remained silent and left Fr. Emmanuel with the impression of a “tacit

agreement” with Fr. Emmanuel’s thesis. SOF ¶ 32. Specifically, Mr. Higgins stated:



                                                 5
       Also, if he [Lemelson] said the CEO beats his employees would you just move on
       because “there were more things to cover.” Or would you take a moment to stick
       up for the CEO? Promacta is a big deal, and a big part of our value and business
       model. He knows it too. He gave you a softball and you just moved on? Even 1
       minute of soft info would have left him with a different impression than tacit
       agreement.

SOF ¶ 32 (emphasis added).

       In other words, based on his multiple communications with Mr. Voss, Mr. Higgins

agreed with Fr. Emmanuel that Mr. Voss had “basically” (or in Mr. Higgins’ words, “tacit[ly]”)

agreed with Fr. Emmanuel’s thesis. Mr. Voss responded to Mr. Higgins’ contention of a tacit

agreement not by claiming Fr. Emmanuel lied, but instead by stating that Fr. Emmanuel took

“that piece of the dialogue out of context.” SOF ¶ 33 (emphasis added).

               3.     July 3, 2014 Report and Viking’s July 1, 2014 S-1

       On July 3, 2014, Fr. Emmanuel issued his second report on Ligand. SOF ¶ 35. This

report included a critical discussion of a company called Viking Therapeutics, with whom

Ligand had just entered into a licensing agreement. SOF ¶ 37. Fr. Emmanuel did not hold a

short position in Viking (a private, pre-operational company) at the time. SOF ¶ 41. Moreover,

contrary to the Commission’s patently false allegations in both its Complaint and Amended

Complaint, Ligand did not own any portion of Viking at this time. SOF ¶¶ 39-40. Two of the

Commission’s four challenged statements in this case are based on Fr. Emmanuel’s statements

about Viking (not Ligand) contained in this report. SOF ¶ 38.

       In his July 3, 2014 report, Fr. Emmanuel disclosed that the basis for his comments

concerning Viking came solely and directly from his analysis of Viking’s publicly filed Form S-1

Registration Statement, and he cited to the document so that readers could review the document

for themselves. SOF ¶¶ 42-45. In its S-1, Viking disclosed that it had terminated its auditor one

month after hiring it and then disclosed the following concerning the new auditor:


                                                6
           Effective as of April 7, 2014, our board of directors appointed Marcum LLP, or
           Marcum, as our independent registered public accounting firm to audit our
           financial statements as of and for the fiscal years ended December 31, 2012 and
           2013, and for the fiscal year ending December 31, 2014. From September 24,
           2012 (Inception) through April 7, 2014, neither we nor anyone on our behalf
           consulted with Marcum regarding (1) the application of accounting principles to a
           specified transaction, either completed or proposed, (2) the type of audit opinion
           that might be rendered on our financial statements, or (3) any matter that was
           either the subject of a disagreement, as described in Item 304(a)(1)(iv) of
           Regulation S-K and the related instructions thereto, or a “reportable event” as
           described in Item 304(a)(1)(v) of Regulation S-K.

SOF ¶ 44. Immediately after quoting the above passage and expressly sourcing it as coming

from Viking’s publicly filed S-1, Fr. Emmanuel opined: “In other words, Marcum was merely

hired, but the company has not yet even consulted with the firm on any material issues. The

financial statements provided on the S1 accordingly are unaudited.” SOF ¶ 45 (emphasis added).

In fact, the S-1 contained a combination of audited and unaudited statements. 2 SOF ¶ 46.

Notwithstanding that, at worst, this statement was merely an incomplete interpretation of

publicly-filed information, it serves as the first of the Commission’s two challenged statements

about Viking. SOF ¶ 42.

           Viking’s S-1 also disclosed details concerning that company’s total inexperience

conducting preclinical studies and clinical trials. For example, the company disclosed that, “All

clinical trials, preclinical studies and other analyses performed to date with respect to our drug

candidates have been conducted by Ligand. Therefore, as a company, we do not have any

experience in conducting clinical trials for our drug candidates.” SOF ¶ 50 (emphasis added).

Viking further disclosed, IN BOLD, “We intend to rely on third parties to conduct our

preclinical studies and clinical trials and perform other tasks for us.” SOF ¶ 49 (emphasis in

original). Based on these disclosures, Fr. Lemelson correctly concluded in his July 3, 2014


2
    The term “unaudited” appears 56 times in the S-1, while the term “audited” appears only seven times. SOF ¶ 46.

                                                          7
report that: “Viking does not intend to conduct any preclinical studies or trials ….” SOF ¶ 48

(emphasis added). This is the second challenged statement from the July 2014 report. Id.

       There is no evidence that any investor of Ligand or Viking raised concerns about either

of these statements. SOF ¶¶ 47, 53. Moreover, Viking’s CEO, Brian Lian, testified that he does

not recall if he even read Fr. Emmanuel’s July 3, 2014 report, did not speak with any investor

about this report in any depth, and does not recall any of his colleagues expressing any concern

about the statements. SOF ¶ 54. Ligand’s stock price closed higher on the day this report came

out than it did the previous day. SOF ¶ 57.

               4.     August 4, 2014 Report

       On August 4, 2014, Fr. Emmanuel published his third report on Ligand. SOF ¶ 58. The

Commission is not challenging any of Fr. Emmanuel’s statements contained in the August 4,

2014 report. SOF ¶ 60. On that date, Ligand’s share price skyrocketed, closing 9% higher than

it did the previous trading day. SOF ¶ 61.

               5.     August 14 and August 22, 2014 Reports

       On August 14 and 22, 2014, Fr. Emmanuel published his fourth and fifth reports on

Ligand. SOF ¶ 62. These last two reports discussed, inter alia, $245 million in new debt that

Ligand was incurring through a publicly announced bond offering. SOF ¶ 66. Among the many

points he made in analyzing the bond offering, in the August 14 Report, he wrote:

       Tangible equity: On August 4, 2014, Ligand released their Q2 earnings report
       and financial statements in which the company boasted that it was debt free. Prior
       to this August 4 release, the company’s liabilities exceeded tangible assets,
       meaning the company was insolvent. With the August 4, 2014 earnings release
       and its updated financials, the company presented tangible equity of just $21,000
       upon which rested an extraordinary market capitalization of approximately $1.1
       billion.

SOF ¶ 67 (emphasis in original).



                                                8
        In the August 22, 2014 Report, Fr. Emmanuel continued his analysis of the bond

offering based on his review of Ligand’s recent publicly filed 8-K, writing:

        On August 18 [2014], Ligand filed a form 8-K with the Securities and Exchange
        Commission (SEC) revealing that the company had issued $245 million in new
        debt against the company’s tangible equity of jut $21,000, giving rise to a debt to
        tangible equity ratio of 11,667-to-1 (that is to say, $11,667 dollars in debt for
        every $1 dollar in tangible common shareholder equity).

SOF ¶ 68.

        Fr. Emmanuel then concluded his analysis of the bond offering as follows:

        There is no question that the cost of this preferential treatment of a few large
        Ligand shareholders at the expense of remaining investors places a burden on
        Ligand and its shareholders that is both unsustainable and further deepens the
        company’s insolvency and likelihood of liquidation or reorganization under
        Chapter 7 or Chapter 11 of the bankruptcy code under which remaining Ligand
        common shareholders have only the protection of $21,000 in tangible equity to
        shield them from $245 million in debt.

SOF ¶ 69.

        In its original Complaint, the Commission based its final challenged statement on Fr.

Emmanuel’s calculation of Ligand’s debt-to-tangible equity ratio. SOF ¶ 70. Specifically, the

Commission falsely claimed the calculation was wrong because Fr. Emmanuel failed to include

the cash from the loan proceeds as part of shareholder tangible equity, notwithstanding that cash

proceeds of a loan do not constitute equity (tangible or otherwise). 3 SOF ¶¶ 70-71. After the

Court dismissed this claim from the original Complaint, the Commission re-plead it, now

arguing not that the calculation was wrong but that despite being true and accurate, it was (along

with the accompanying discussion) somehow “misleading.” SOF ¶¶ 72-73.

        In making his debt-to-tangible equity ratio calculation, Fr. Emmanuel explained to his

readers that he was comparing only Ligand’s tangible equity to its debt (and therefore expressly


3
  Notably, this exact same erroneous allegation was contained in both presentations Ligand and its counsel made to
the Commission, which are discussed further below. SOF ¶¶ 100, 112.

                                                         9
excluded the company’s intangible assets from his analysis). SOF ¶¶ 74-75. Further, in both the

August 14 and 22 Reports, Fr. Emmanuel told readers that the figures he used in making his

calculation came directly from Ligand’s publicly available regulatory filings, and therefore his

calculation of the debt-to-tangible equity ratio and related commentary did not constitute any

new information not previously available to investors. SOF ¶¶ 74-75.

       On August 14, 2014, Ligand’s stock price closed higher than it did the previous day.

SOF ¶ 64. On August 22, 2014, Ligand’s stock price closed down slightly (a statistically

insignificant amount). SOF ¶¶ 65, 133.

       Notably, despite the Commission’s dubious claim that Fr. Emmanuel’s constitutionally-

protected decision to exclude Ligand’s intangible assets from his calculation and his related

discussion of “tangible equity” amounted to securities fraud, these concepts were not unique to

his financial analysis of Ligand. He had previously questioned the value of intangible assets

when analyzing other companies. SOF ¶¶ 80-82. For example, just a few months earlier in

March 2014, when discussing WWE, Fr. Emmanuel wrote, “Intangible assets (the kind you can’t

sell easily when things turn south) increased from roughly 100 k in 2010 to just under 27 M in

2013, an increase of 268 fold in 3 years – these ‘ghost assets’ of course can bolster a balance

sheet nicely. . . . Current price exceeds tangible book [a synonym for “tangible equity”] by a

factor of nearly 10x.” SOF ¶ 81 (brackets added). Similarly, in Fr. Emmanuel’s published

analysis concerning Geospace Technologies, Fr. Emmanuel noted that he believed Geospace was

undervalued because of its significant tangible assets. SOF ¶ 82.

       C.      Negative Commentary About Ligand Between June and August 2014 From
               Other Securities Analysts

       Meanwhile, on July 22 and August 5, 2014—within the time period that Fr. Emmanuel

published the reports and gave the interviews on Ligand at issue—a research firm called Empire


                                                10
Asset Management issued two reports, which were extremely critical of Ligand. SOF ¶ 83. On

the date of the first, Ligand’s stock price plunged by approximately 4.5%—more movement of

the stock price than on any day Fr. Emmanuel published one of his reports (except for the day

the stock went up by more than 9%). SOF ¶ 84. On the date of the second Empire report,

Ligand’s stock sank more than 2%. SOF ¶ 85.

       Also, on July 15, 2014, then-Federal Reserve Chair Janet Yellen made statements about

valuations of biotech stocks being “substantially stretched.” SOF ¶ 86. On that date, Ligand’s

stock price fell by more than 4.5%. SOF ¶ 87. Internal Ligand emails reflect that company

personnel believed Ms. Yellen’s statements—not Fr. Emmanuel’s opinion commentary— may

have been the cause of negative movement in Ligand’s stock during this time. SOF ¶ 88.

       D.      Ligand’s Requests to the Commission to Investigate Fr. Emmanuel

       To this day, Ligand has never made a public statement contesting anything Fr. Emmanuel

has written or said about the company, despite a NASDAQ rule suggesting it should do so if it

believed his statements were false and impacted its stock price. SOF ¶¶ 90-92. Instead, Ligand

engaged two large international law firms in an effort to silence Fr. Emmanuel by persuading the

Commission to bring an enforcement action against him. SOF ¶¶ 93-94, 104-109.

       On September 25, 2014, Ligand and its first law firm met with the Commission’s Boston

regional office. SOF ¶ 93. Ligand made a 60-slide PowerPoint presentation to the Commission,

including offensive references to, and photographs of, Fr. Emmanuel’s faith and religious

practice, in addition to false and baseless allegations that Fr. Emmanuel engaged in an “affinity

fraud,” misrepresented the performance of the Amvona Fund, and had a “questionable personal

history.” SOF ¶¶ 95-96. Notably, the PowerPoint presentation made no mention whatsoever of

the first three challenged statements. SOF ¶¶ 97-98. As to the fourth challenged statement, the



                                                11
PowerPoint erroneously claimed that the debt-to-tangible equity ratio was wrong, because Fr.

Emmanuel failed to include the cash proceeds from the loan in his calculation. SOF ¶ 99. This

is the same false allegation that the Commission included in its original Complaint. SOF ¶ 70.

       Sometime after the September 25, 2014 meeting, the Boston regional office informed

Ligand that it would not be opening an investigation concerning Fr. Emmanuel. SOF ¶ 104.

       As a result, Ligand hired new counsel, who had previously served as a high-ranking

employee at the Commission in Washington, D.C. SOF ¶¶ 105-107. This new attorney arranged

a second meeting, this time with his former colleagues at the Commission’s Washington, D.C.

regional office, on June 8, 2015—nine months after Ligand’s first, failed meeting. SOF ¶ 107.

Ligand again made a PowerPoint presentation to the Commission, this time containing 62 slides.

SOF ¶ 108. And again, Ligand made no mention of either of the two challenged statements

concerning Viking. SOF ¶ 112. Also, once again, Ligand included the false contention

concerning Fr. Emmanuel’s calculation of its debt-to-tangible equity ratio. SOF ¶ 113.

       E.     The Commission’s Complaint

       On September 12, 2018, more than four years after Fr. Emmanuel published his final

report on Ligand, the Commission filed this enforcement action. SOF ¶ 117. On March 21,

2019, the Commission filed the operative Amended Complaint. SOF ¶ 118. Based on the four

challenged statements, the Commission brought claims under 10b-5 (both for the statements

themselves and claiming “scheme” liability, even though the Commission has not identified any

alleged fraud outside the challenged statements). SOF ¶¶ 119-121. The Commission also

alleged a violation of Section 206 of the Investment Advisers Act (“IAA”), based on the

completely novel (and unsupportable) theory that Fr. Emmanuel defrauded his own investors by




                                               12
not disclosing that the profits from the Ligand short were allegedly the result of the four

challenged statements. SOF ¶ 122.

         F.       The Commission Failed to Produce the Expert Evidence Required to Support
                  its Market-Manipulation Claim

         Given the fact that Ligand’s stock price increased on all but one of the five dates on

which he made the four challenged statements, and the fact that there were other negative reports

about the company during the relevant timeframe (which appear to have directly corresponded

with Ligand’s stock price decreasing), Defendants sought discovery on the Commission’s theory

that Fr. Emmanuel’s statements caused Ligand’s stock price to drop. SOF ¶¶ 124. Among this

discovery, Fr. Emmanuel served an interrogatory seeking the basis for the Commission’s

contention that Defendants’ statements influenced or otherwise impacted the stock price for

Ligand. SOF ¶ 125. The Commission objected to the interrogatory as “a premature request for

matter that may be the subject of expert testimony.” SOF ¶ 126. The Commission made the

same objection to Fr. Emmanuel’s request for documents supporting the Commission’s position

that he caused Ligand’s stock price to drop. SOF ¶¶ 127-128.

         Notwithstanding the Commission’s discovery responses and its customary use of expert

event studies to prove its theories in similar cases (discussed further below), the Commission,

incredibly, did not designate an affirmative expert witness in this case. 4 SOF ¶ 129.




4
  The Commission did designate a rebuttal expert in response to Defendants’ expert who had conducted an event
study, SOF ¶ 130, and determined the four challenged statements did not impact Ligand’s stock price; however,
pursuant to well-established caselaw, the testimony of the rebuttal witness cannot be considered for purposes of
summary judgment. See Maraj v. Massachusetts, 953 F. Supp. 2d 325, 328 (D. Mass. 2013) (granting summary
judgment because “there is no need to consider rebuttal evidence” in order to create a genuine issue of material fact).

                                                          13
III.   ARGUMENT

       A.      Legal Standard

       Summary judgment is appropriate “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); Ahmed v. Johnson, 752 F.3d 490, 495 (1st Cir. 2014). A genuine issue of material fact

“does not spring into being simply because a litigant claims that one exists. Neither wishful

thinking nor mere promises to produce admissible evidence at trial, nor conclusory responses

unsupported by evidence, will serve to defeat a properly focused Rule 56 motion.” Ryan v.

Smith, 904 F.2d 112, 115 (1st Cir. 1990) (internal citations omitted). In opposition, the

Commission may not rest on the pleadings but must present “significant probative evidence”

demonstrating that a genuine dispute of material fact exists. Anderson v. Liberty Lobby, Inc.,

477 U.S. 242, 249-51 (1986) (presenting a mere “scintilla of evidence” is insufficient).

“Summary judgment cannot be defeated by relying on improbable inferences, conclusory

allegations, or rank speculation.” Ingram v. Brink's, Inc., 414 F.3d 222, 228–29 (1st Cir. 2005).

       B.      The Commission Has Failed to Meet its Burden of Establishing a Rule 10b-5
               Claim Based on the Four Challenged Statements

       To prevail on its Rule 10b–5 claim, the Commission must prove that Fr. Emmanuel: “(1)

engaged in fraudulent conduct; (2) in connection with the purchase or sale of securities; (3)

through the means or instruments of transportation or communication in interstate commerce or

the mails; (4) with the requisite scienter.” SEC v. Tambone, 417 F. Supp. 2d 127, 131 (D. Mass.

2006); 15 U.S.C. § 77q(a); 17 C.F.R. § 240.10b–5. In addition, the Commission must establish

that each of the four challenged statements was material. See Gross v. Summa Four, Inc., 93

F.3d 987, 992 (1st Cir. 1996) (superseded by statute on other grounds); Goldberg v. Meridor,




                                                14
567 F.2d 209, 220 (2d Cir. 1977) (stating the test for materiality is no different in SEC

enforcement actions than in a private action).

                  1.       The Commission has Failed as a Matter of Law to Establish That Any of
                           the Four Challenged Statements Were Material

         A statement “is material if there is a substantial likelihood that a reasonable investor

would consider it important in deciding whether or not to invest his money in a particular

security.” SEC v. Fife, 311 F.3d 1, 9 (1st Cir. 2002) (citing Basic v. Levinson, 485 U.S. 224,

231-32 (1988)). A statement is only material if it “significantly altered the ‘total mix’ of

information.” Basic, 485 U.S. at 232. The fact that “an investor might find information

interesting or desirable is not sufficient to satisfy the materiality requirement.” Milton v. Van

Dorn, 961 F.2d 965, 969 (1st Cir. 1992).

                           i.       The Commission’s Failure to Produce Evidence that the Four
                                    Challenged Statements Caused Ligand’s Stock Price to Decrease
                                    is Fatal to its Claims

         As both the First Circuit and this Court have recognized, in cases like the present

involving the alleged manipulation of a publicly-traded company operating in an efficient

market, materiality is proven or disproven by the impact the alleged statements have on the

price of the company’s stock. 5 “In an efficient market, the defendant’s misrepresentations are

absorbed into, and reflected by, the market price.” In Re Xcelera.com Securities Litig., 430 F.3d

503, 507 (1st Cir. 2005). Following this principle, in Emerson v. Genocea Biosciences, Inc., this

Court dismissed a securities fraud case on the ground that disclosure of the allegedly material

information did not impact the company’s stock price, and therefore plaintiffs could not establish

materiality as a matter of law. 353 F. Supp. 3d 28, 41 (D. Mass. 2018) (Saris, J.). See also In re



5
 Both Defendants’ affirmative expert and Plaintiff’s rebuttal expert agree that the market for Ligand was efficient
during the relevant time period. SOF ¶ 132.

                                                         15
Biogen Sec. Litig., 179 F.R.D. 25, 35 (D. Mass. 1997) (noting defendants can rebut presumption

of materiality if they can show “‘the market price was not affected by their misrepresentations’”)

(Saris, J.) (internal citation omitted); Brumbaugh v. Wave Systems Corp., 416 F. Supp. 2d 239,

254-55 (D. Mass. 2006) (“[t]he concept of materiality translates into information that alters the

price of the firm's stock); (quoting In re Burlington Coat Factory Securities Litig., 114 F.3d

1410, 1425 (3d Cir. 1997)) (“In the context of an ‘efficient’ market, the concept of materiality

translates into information that alters the price of the firm’s stock. . . . This is so because efficient

markets are those in which information important to reasonable investors (in effect, the market,

is immediately incorporated into stock prices”)) (internal citations omitted); Oran v. Stafford,

226 F.3d 275, 282 (3d Cir. 2000) (Materiality “may be measured post hoc by looking to the

movement ... of the price of the firm's stock.”); SEC v. Berlacher, No. 07-3800, 2010 WL

3566790, at *7 (E.D. Pa. Sept. 13, 2010) (“As opposed to guessing what a reasonable investor

would find important or what could alter the total mix of information in the market, the United

States Court of Appeals for the Third Circuit has adopted a concrete method of measuring the

materiality of information... [i]f there is no movement in the stock price, then the disclosed

information is immaterial as a matter of law”).

        This Court’s decision in Emerson, decided three months after the Commission filed this

case, is both dispositive and instructive. 353 F. Supp. 3d 28. There, plaintiff asserted that a

company’s failure to disclose six-month post-dosing clinical trials of genital herpes

immunotherapy treatment on viral shedding process was a material omission from an otherwise

positive announcement about the clinical trial that violated Rule 10b-5. Id. at 38. The company

later released the 12-month viral shedding results, and the company’s stock price increased on

the day it released the data. Id. at 40-41. This Court held, in deciding a motion to dismiss, “[t]he



                                                   16
release of the negative twelve month viral shedding results without consequence is fatal to

Plaintiffs’ allegations.” Id. at 41 (emphasis added). The same result must follow here

(especially at the summary judgment stage), where Ligand’s stock price also increased on the

days of the alleged misstatements, reflecting that reasonable investors in the marketplace did not

consider the statements to be material as a matter of law. Id.

       Moreover, the Court should disregard any argument the SEC might make to the contrary,

because when it suits the Commission’s needs, the Commission argues that stock price

movement proves materiality. See, e.g., SEC v. Ustian, No. 16 C 3885, 2019 WL 7486835, at

*27 (N.D. Ill. Dec. 13, 2019) (expert retained by SEC opined that stock at issue traded in

efficient market meaning any news would be reflected in stock within one day and considered

whether announcement at issue had material impact); SEC v. Garcia, No. 10 CV 5268, 2011 WL

6812680, at *13 (N.D. Ill. Dec. 28, 2011) (SEC questioned defendant’s explanations for trading

activity by noting that stock traded in efficient market and so reports published before defendant

made his investment and that defendant claimed to have relied upon would have already been

incorporated into market price); SEC v. Butler, No. 00-1827, 2005 WL 5902637, at *11-12

(W.D. Pa. Apr. 18, 2005) (SEC argued that evidence of efficient market and quick market

reaction supported finding of materiality); SEC v. Mangan, 598 F. Supp. 2d 731, 733 (W.D.N.C.

2008) (SEC expert opined that stock traded in efficient market, and the SEC argued that the

movement in stock proved materiality); SEC v. Hoover, 903 F. Supp. 1135, 1144 (S.D. Tex.

1995) (SEC argued in insider trading case that the negative market reaction to an 8-K disclosure

showed that an earlier, non-public projection was material).

       Given the required correlation between changes in stock price and materiality, and the

Commission’s historical reliance on that correlation to prove materiality, it is not surprising that



                                                 17
in market-manipulation cases like the present, the Commission routinely relies on event-study

analyses (expert reports that identify and isolate the causes of changes in market prices) to prove

materiality. See, e.g., SEC v. Aly, No. 16 Civ 3853, 2018 WL 1581986, at *15-16 (S.D.N.Y

March 27, 2018) (SEC permitted to present evidence of expert’s event study to prove

materiality); Mangan, 598 F. Supp. 2d at 735 (SEC sought to avoid summary judgment by

submitting expert event window analysis that concluded movement in stock price showed

materiality); SEC v. Goldstone, CIV 12-0257 JB/LFG, 2016 WL 3135651, at *46 (D.N.M. May

10, 2016) (SEC successfully argued for its expert’s event study to be admitted to prove

materiality); Ustian, 2020 WL 416289, at *10 (SEC successfully argued for the admission of its

expert’s event study to prove materiality); SEC v. Leslie, No. C 07-3444, 2010 WL 2991038, at

*11-14 (N.D. Cal. July 29, 2010) (addressing SEC’s argument in favor of admitting its expert’s

event study to prove materiality). Such evidence would have been especially important under

the factually unique circumstances of this case, where there were no sudden or calamitous drops

in Ligand’s share price on the days Fr. Emmanuel made his challenged statements (a fact present

in every other short-and-distort case as far as the undersigned are aware).

       In fact, in response to Defendants’ discovery requests concerning the impact Fr.

Emmanuel’s statements had on Ligand’s stock price, the Commission suggested it would be

providing expert evidence in response. SOF ¶¶ 124-128. However, the Commission

subsequently failed to designate an affirmative expert to provide an event-study analysis

here or otherwise opine on the impact the challenged statements had on the stock price.

SOF ¶ 129. This failure is telling given the Commission’s discovery responses and its

customary practice of doing so in similar cases, and is itself fatal to its claims.




                                                18
       Admittedly, the Circuits are split on whether event studies in securities fraud cases are

mandatory for plaintiffs to prove materiality or whether they are merely “almost obligatory.”

While the First Circuit has not directly ruled on the issue, it has cited the “mandatory” cases with

approval, and its decisions (and those from this Court) finding that the impact of misstatements is

reflected in the movement of a company’s stock price, strongly indicate it believes event studies

are mandatory. Regardless, in light of the complete absence of other evidence of materiality in

this case (both with respect to stock price movement as set forth above, and more generally as set

forth below), no matter which line of cases the Court decides to follow, the Commission’s

conspicuous failure not to offer an affirmative event study provides an additional reason why the

Commission has failed to establish the required element of materiality as a matter of law.

       The Third Circuit “has essentially made event studies mandatory” to prove materiality in

securities fraud cases. Goldstone, 2016 WL 3135651, at *46 (citing Burlington Coat Factory

Factory, 114 F.3d at 1425). The First Circuit has cited Burlington Coat Factory with approval.

See In Re Polymedica Corp. Sec. Lit., 432 F.3d 1, 13-14 (1st Cir. 2005) (adopting definition of

efficient market from Burlington Coat Factory, i.e., that the market price of a stock fully reflects

all publicly available information, and noting that Third Circuit held the concept of materiality in

an efficient market translates into information that alters the firm’s stock). Moreover, the First

Circuit’s holding in In Re Xcelera.com that “in an efficient market, the defendant’s

misrepresentations are absorbed into, and reflected by, the market price,” only makes sense if

event studies are mandatory, at least in cases like the present where there are multiple statements

with no immediate and obvious drop in the share price. 430 F.3d at 507. The same is true of this

Court’s holdings in Emerson, In re Biogen, and Brumbaugh, supra.




                                                 19
       In addition, the lack of an event study is dispositive here, because it means the

Commission failed to provide evidence that Fr. Emmanuel’s alleged misstatements, as opposed

to any other market forces, caused a drop in Ligand’s stock price. See Berlacher, 2010 WL

3566790, at *8 (finding SEC failed to prove materiality where defendant presented event study

concluding that information was not material, and the court declined to credit and rely upon the

SEC’s expert, who failed to submit an event study, because his proposed methodology did not

account for stock’s volatility or isolate alleged misconduct); Mangan, 598 F. Supp. 2d at 735-36

(granting defendant’s motion for summary judgment where SEC failed to present sufficient

evidence regarding materiality where expert’s analysis did not distinguish cause of drop in

market price from leakage of information at issue and other market forces). This is a particularly

glaring deficiency here, where Ligand’s own disclosures noted it had a history of stock price

volatility, SOF ¶ 102, and Ligand’s stock price fell by as much as 30 percent over a one-month

period between March and April 2014, just a few months prior to Fr. Emmanuel’s reports. SOF

¶ 103. Accordingly, by failing to produce affirmative expert evidence of an event study showing

that the four challenged statements negatively impacted Ligand’s stock price, the Commission

has failed to meet its burden on materiality as a matter of law.

       Moreover, even if this Court were to determine an event study is not mandatory in all

market-manipulation cases, Defendants would still be entitled to summary judgment here,

because the Commission has presented no other evidence to show that any of the alleged

misstatements were material. While the Second Circuit, for example, has not adopted a per se

requirement as has the Third Circuit, courts in that Circuit have noted that event study analyses

are nonetheless “almost obligatory.” In Re Vivendi Universal, SA. Sec. Litig., 634 F. Supp. 2d

352, 364 (S.D.N.Y. 2009). Indeed, in In re Northern Telecom Sec. Litig., 116 F. Supp. 2d 446,



                                                 20
460 (S.D.N.Y. 2000), the court granted defendants summary judgment because plaintiffs’

expert’s testimony was “fatally deficient in that he did not perform an event study or similar

analysis to remove the effects on stock price of market and industry information...” In other

words, the exception to the event-study requirement (in Circuits where its use is not mandatory)

arises when a securities plaintiff provides significant other evidence of materiality. See Veleron

Holding, B.V. v. Stanley, 117 F. Supp. 3d 404 (S.D.N.Y. 2015) (finding plaintiff’s failure to

present event study not dispositive on materiality because “plenty of evidence” of materiality

based on testimony concerning non-public information used by short seller). For the reasons set

forth below, the Commission has entirely failed to do so here.

                       ii.     Fr. Emmanuel’s Disclosure of his Short Position and Other
                               Cautionary Language Renders Them Immaterial as a Matter of
                               Law

       In addition to the absence of evidence (expert or otherwise) that Fr. Emmanuel’s

challenged statements impacted Ligand’s stock price, the Commission’s claims fail because Fr.

Emmanuel disclosed his short position and included cautionary language that his reports

constituted opinion commentary. See, e.g., Saltzberg v. TM Sterling/Austin Assoc., Ltd., 45 F.3d

399, 400 (11th Cir. 1995) (“The context in which a statement is made is important. When an

offering documents’ projections are accompanied by meaningful cautionary statements and

specific warnings of the risks involved, that language may be sufficient to render the alleged

omissions immaterial as a matter of law.”); Sturm v. Marriot Marquis Corp., 26 F. Supp. 2d

1358, 1366 (N.D. Ga. 1998) (granting defendant’s motion to dismiss 10b-5 claims because the

defendants adequately disclosed their conflicts of interest, noting that “[g]iven these disclosures,

the difference between what is said ... and what the Plaintiffs say should have been said ... would




                                                 21
not alter the total mix of facts available to an investor.”). Given Fr. Emmanuel’s disclosures, his

commentary could not alter the total mix of information available. 6

                          iii.     The Undisputed Facts Regarding the Challenged Statements
                                   Further Demonstrate that the Commission Has Failed to Show
                                   Materiality

        Even if the Court ignores that (i) the Commission failed to produce an event-study

analysis; (ii) the Commission failed to produce any other evidence that the challenged statements

negatively impacted Ligand’s stock price; (iii) the stock price rose on the days of three of the

four challenged statements and only decreased negligibly on the date of the fourth, which its own

rebuttal expert concedes was not statistically significant; (iv) Fr. Emmanuel disclosed his short

position and included other cautionary language in his reports, and (v) the Commission failed to

produce any other evidence (as opposed to bare allegations) of materiality, summary judgment is

still warranted, because the statements themselves do not support a finding of materiality.

                                   a.       June 19, 2014 Statement that Ligand’s IR Firm “Basically
                                            Agreed” Promacta was Going Away

        Without more, this statement itself is too vague to support a claim that it was material.

Fr. Emmanuel said only that some unidentified individual at an unidentified investor relations

firm “basically agreed” that Promacta was “going away” at some unspecified date in the future.

See Shaw v. Digital Equip. Corp., 82 F.3d 1194, 1217 (1st Cir. 1996) (noting statements lacking

specificity or clearly constituting the opinions of the speaker are considered immaterial as a

matter of law); Parnes v. Gateway 2000, Inc., 122 F.3d 539, 547-48 (8th Cir. 1997) (finding

statement lacking specificity immaterial as a matter of law); In re Boston Technology Inc. Sec.

Litig., 8 F. Supp. 2d 43, 70-71 (D. Mass. 1998) (finding analyst’s statement that problem with



6
 Fr. Emmanuel even went so far as to disclose opposing opinions that contradicted his own in his reports, SOF ¶ 56,
another fact that distinguishes this case from any the Commission has previously brought.

                                                        22
product order cancellation was an aberration and corporation’s comments about exciting new

opportunities to be too vague to be material).

                                    b.       July 3, 2014 Statements that Viking Did Not Consult with
                                             its Auditors and Did Not Conduct Pre-Clinical Studies

           The Commission has presented no evidence to support its allegation that the two alleged

misstatements in Fr. Emmanuel’s report about Viking, a start-up company with no operations 7

had a material impact on Ligand. Tellingly, Ligand failed to mention either of these alleged

misstatements in its two separate presentations to the Commission. SOF ¶¶ 98, 112.

Additionally, Viking’s CEO does not recall if he even read Fr. Emmanuel’s July 3, 2014 report,

did not speak with any investor about this report in depth, and does not recall anyone at Viking

expressing any concern about these statements. SOF ¶ 54. When questioned, Ligand’s CEO

also could not offer any explanation as to how these statements were material. SOF ¶ 55.

           The lack of materiality of the two Viking statements is further underscored by Ligand’s

second presentation to the Commission, which included a (cherrypicked) selection of time

periods in which Ligand claimed Fr. Emmanuel’s statements caused Ligand’s stock price to

decrease, 8 but conspicuously excluded the period from June 24, 2014 to July 13, 2014 (which

covers the nine days before the two Viking statements and the 10 days thereafter). SOF ¶ 116.

           Finally, the Commission all but conceded the lack of materiality as to the Viking

statements when it alleged in its Amended Complaint—in order to support its claim of


7
  These statements were made before Viking was publicly traded and neither Fr. Emmanuel nor his entities owned or
shorted any Viking securities at the time (an impossibility at any rate for a private company with no operations). In
addition to not being material, these statements are also not “in connection with the purchase or sale of securities.”
See Basic, 485 U.S. at 261 (White, J. concurring) (doubting Rule 10b-5’s requirement that a statement is “in
connection with purchase or sale of securities” was satisfied where defendants did not purchase or sell securities at
issue during the relevant time period and noting that “in previous cases, we had recognized that Rule 10b–5 is
concerned primarily with cases where the fraud is committed by one trading the security at issue”) (citing Blue Chip
Stamps v. Manor Drug Stores, 421 U.S. 723, 736 n.8 (1975)).
8
    The Commission did not adopt Ligand’s argument in this regard.

                                                         23
materiality—that Ligand owned nearly half of Viking at the time the statements were made.

SOF ¶ 39. This contention was false, as Ligand did not own any part of Viking. SOF ¶ 40.

                                    c.       August 14 and 22, 2014 Statements

         The Commission apparently takes umbrage at Fr. Emmanuel’s debt-to-tangible-equity

ratio because it claims it was improper to exclude Ligand’s intangible assets. However, Fr.

Emmanuel expressly disclosed that he was only considering Ligand’s tangible assets, and thus

reasonable investors (whether they agreed with him or not) understood the components of his

financial analysis and were free to disregard it. Indeed, if Fr. Emmanuel’s chosen metric was, as

the Commission claims, irrelevant given Ligand’s particular business model, no reasonable

investor would have relied upon it in deciding whether to purchase or sell Ligand stock.

                  2.       The Commission’s Rule 10b-5 Claim Also Fails Because the Commission
                           Did Not Produce Any Evidence to Establish Scienter

                           i.       The Absence of the Hallmarks of an Actual Short-and-Distort
                                    Scheme Demonstrate the Commission Cannot Prove Scienter

         To prove scienter, the Commission must prove Fr. Emmanuel acted with “a mental state

embracing intent to deceive, manipulate, or defraud.” Aaron v. SEC, 446 U.S. 680, 686 n.5

(1980). 9 In other words, the Commission must show that Fr. Emmanuel had the “intent to say

something ... that is not believed to be true.” SEC v. World Radio Mission, 544 F.2d 535, 540

(1st Cir. 1976) (emphasis added). While the issue of scienter is usually a jury question, summary

judgment is appropriate “if the nonmoving party rests merely upon conclusory allegations,


9
  Proof of “a high degree of recklessness” is also enough. Miss. Pub. Emps. Ret. Sys. v. Boston Sci. Corp., 649 F.3d
5, 20 (1st Cir. 2011). However, recklessness in this context “does not include ordinary negligence but is closer to
being a lesser form of intent.” Fire and Police Pension Ass’n of Colo. v. Abiomed, Inc., 778 F.3d 228, 240 (1st Cir.
2015) (quoting Greebel v. FTP Software, Inc., 194 F.3d 185, 188 (1st Cir. 1999) (recklessness is “a highly
unreasonable omission, involving not merely simple, or even inexcusable, negligence, but an extreme departure
from the standards of ordinary care, and which presents a danger of misleading buyers or sellers that is either known
to the defendant or is so obvious the actor must have been aware of it”). See also Novak v. Kasaks, 216 F.3d 300,
312 (2d Cir. 2000) (recklessness is “a state of mind ‘approximating actual intent, and not merely a heightened form
of negligence”’).

                                                         24
improbable inferences, and unsupported speculation.’” SEC v. Ficken, 546 F.3d 45, 51 (1st Cir.

2008) (quoting Medina-Munoz v. R.J. Reynolds Tobacco Co., 896 F.2d 5, 8 (1st Cir. 1990)).

That is precisely what the Commission does here.

       The undisputed factual record demonstrates that the Commission’s only potential

argument is that scienter should be inferred based on Fr. Emmanuel having held a short position

in Ligand, which would have benefitted from a drop in the company’s stock price. Such

evidence is legally inadequate. “[C]learly evidence of mere motive and opportunity cannot

suffice against a motion for summary judgment on the issue of scienter.” Geffon v. Micrion

Corp., 249 F.3d 29, 36 (1st Cir. 2001) (granting summary judgment to defendants in securities

fraud case because “[e]ven if the statements at issue were material and false or misleading, the

evidence does not support a finding that defendants knew the statements would materially

mislead the investing public”) (emphasis in original).

       Here, not only has the Commission failed to produce any evidence to support scienter,

but all the hallmarks of an actual short-and-distort scheme that might otherwise allow a

factfinder to infer scienter are conspicuously absent. First, Fr. Emmanuel disclosed his short

position in all of his reports and during the internet radio interview at issue. “Short sellers

operate by speculating that the price of a security will decrease. They can perform a useful

function by bringing information that securities are overvalued to the market. However, they

have an obvious motive to exaggerate the infirmities of the securities in which they speculate.”

In re Longtop Fin. Techs. Ltd. Sec. Litig., 910 F. Supp. 2d 561, 577 (S.D.N.Y. 2012) (granting

motion to dismiss Rule 10b-5 claims). Applying this logic, multiple courts have found that

identification of a short position or other conflict of interest, and fulsome disclosures generally,

militate against liability for alleged securities violations. See, e.g., Aurelius v. Bofl Fed. Bank,



                                                  25
No. MC 16–71 DSF (FFM), 2016 WL 8925145, at *3 (C.D. Cal. Sept. 20, 2016) (granting

motion to quash subpoena and reasoning that defendant “stated in each of his articles that he was

‘short’ Bofl stock. It would seem unlikely for [defendant] to make such a proclamation if he

were part of a scheme to manipulate the market.”); Mehta v. Ocular Therapeutix, Inc., 955 F.3d

194, 208 (1st Cir. 2020) (reasoning that disclosure of FDA Form 483 in same filing that stated

company was using good manufacturing practices “undercut any inference that defendants

intentionally or recklessly misled investors”); Abiomed, Inc., 778 F.3d at 243-44

(finding scienter was undercut by company’s disclosure to investors of correspondence with the

FDA and potential consequences of the agency's negative determination); City of Dearborn

Heights Act 345 Police & Fire Retirement Sys. v. Waters Corp., 632 F.3d 751, 760 (1st Cir.

2011) (“[A]ttempts to provide investors with warnings of risks generally weaken the inference

of scienter”). 10

         Second, Fr. Emmanuel published his reports in his own name, something a short seller

with an intent to defraud would not do. Compare Doe v. SEC, No. C 11-80209, 2011 WL

5600513, at *1 (N.D. Cal. Nov. 17, 2011) (denying motion to quash SEC’s subpoena to Google

seeking the identity of anonymous email account suspected to be involved in pump-and-dump

scheme); SEC v. Curshen, 372 Fed. App’x 872, No. 09-1196, 2010 WL 1444910, at *7-10 (10th

Cir. Apr. 13, 2010) (affirming liability and injunction against individual that shared false

information about company by anonymous postings); SEC Lit. Rel. No. 23470, SEC v. Hamdan

(Feb. 17, 2016), available at https://www.sec.gov/litigation/litreleases/2016/lr23470.htm (noting




10
   Compare Greebel, 194 F.3d at 196 (listing examples of evidence that can be used to raise inference of scienter
and including personal interest of corporate executives not to inform others of impending sale of stock); In re Credit
Suisse First Boston Corp. Sec. Litig., No. 97 CIV. 4760 (JGK), 1998 WL 734365, at *10 (S.D.N.Y. Oct. 20, 1998)
(reasoning that a reasonable trier of fact could conclude failure to disclose short position was evidence of scienter).

                                                          26
settlement with defendant who manipulated market prices through multiple postings and

employing numerous tactics to hide his true identity).

        Third, the SEC also establishes scienter in a typical short-and-distort case by showing

that after making a false statement aimed at driving down the stock, the offender covered his

short position almost immediately before the market had a chance to discover the truth. See, e.g.,

Complaint, SEC v. Berliner, No. 1:08-cv-03859-JES (S.D.N.Y. Apr. 24, 2008) (SEC alleged

defendant acted intentionally because he sold short 10,000 shares of stock “within minutes” of

disseminating false information); Aly, 2018 WL 1581986, at *23 (establishing scienter based on

temporal proximity of defendant filing Schedule 13D with false information and then selling his

call options within 10 minutes); SEC v. Dubovoy, No. 15-6076, 2016 WL 5745099, at *2, 5

(D.N.J. Sept. 29, 2016) (finding intent to trade on hacked information supported by temporal

proximity of closing positions within minutes or hours after information released publicly). In

stark contrast here, Fr. Emmanuel held on to a substantial portion of his short position in Ligand

until October 13, 2014 (SOF ¶ 89)—almost four months after he published his initial report

regarding Ligand and almost two months after he published his final one. See Reliance Ins. Co.

v. Barron’s, 442 F. Supp. 1341, 1353 (S.D.N.Y. 1977) (granting summary judgment in part

because defendants did not purchase or sell any of the subject securities at or about the time of

the offending article). 11

                          ii.      The First Challenged Statement Fails for Lack of Scienter for
                                   Additional Reasons

        The Commission’s first challenged statement differs from the others in that it arises from



11
  In addition, at the outset of the Commission’s investigation, Fr. Emmanuel voluntarily turned over his entire hard
drive to the Commission—including all attorney-client privileged communications—in an effort to be as transparent
as possible. SOF ¶ 135. This, too, is entirely inconsistent with someone whose goal was to intentionally defraud the
market.

                                                        27
a radio interview as opposed to a written report and is based on a disputed conversation

involving only two people, Fr. Emmanuel and Mr. Voss. 12 The Commission must prove that Fr.

Emmanuel knowingly lied when he stated that Mr. Voss “basically agreed” that Promacta was

going away. The undisputed facts, however, demonstrate the Commission has failed to produce

any evidence that he did not believe his statement was true; all the evidence is to the contrary.

         First, Fr. Emmanuel took real-time notes (years before he knew this statement would be

the subject of a Commission action against him) of his phone call with Mr. Voss, which state that

Mr. Voss agreed with his thesis about Promacta. SOF ¶¶ 16-17.

         Second, Mr. Voss and Ligand’s CEO John Higgins’ real-time discussions demonstrate

that, at minimum, Mr. Voss left Fr. Emmanuel with the reasonable belief that he “basically

agreed” with Fr. Emmanuel’s concerning Promacta. In fact, that is the very impression with

which Mr. Voss left Mr. Higgins. Mr. Voss claims that Fr. Emmanuel stated that Promacta was

going away and asked Mr. Voss, “don’t you agree?” Rather than voicing any disagreement as

one would expect if he in fact disagreed, Mr. Voss claimed he remained silent. SOF ¶ 20.

Indeed, after Mr. Voss described the conversation to Mr. Higgins (both by phone and in writing),

the latter wrote an email that chastised Mr. Voss for leaving Fr. Emmanuel with the impression

of a “tacit agreement.” 13 SOF ¶ 32. In response, Mr. Voss did not disagree with Mr. Higgins’

assessment; instead, he claimed that Fr. Emmanuel took the “piece of dialogue out of context.”

SOF ¶ 33 (emphasis added). Indeed, to succeed with respect to this challenged statement, the


12
  The undersigned are unaware of any other case where the Commission alleges securities fraud based on a disputed
“he said/he said” oral conversation involving only the defendant and one other person with no other witnesses.
13
  In an email, Mr. Voss refers to another writing that he sent to Mr. Higgins on the day of the Benzinga interview
about his conversation with Fr. Emmanuel that Ligand has failed to produce. SOF ¶ 31. A factfinder is permitted to
draw a negative inference against Ligand for the failure to produce this document. See Testa v. Wal-Mart Stores,
Inc., 144 F.3d 173, 177 (1st Cir. 1998) (“[w]e have held with some regularity that a trier of fact may (but need not)
infer from a party’s obliteration of a document relevant to a litigated issue that the contents of the document were
unfavorable to that party”).

                                                         28
Commission would effectively need to prove that Ligand’s own CEO was lying when he

stated—based on his conversations with Mr. Voss—that Mr. Voss tacitly agreed with Fr.

Emmanuel’s thesis concerning Promacta.

       Third, the recording of the statement and the context in which it was made demonstrate

the lack of scienter. The interview with Benzinga lasted approximately 22 minutes. SOF ¶ 23.

Ligand was not even mentioned until nearly the 15-minute mark, and Fr. Emmanuel’s statement

that Ligand’s IR firm “basically agreed” with his thesis that Promacta was going away was made

at around the 16-minute mark. SOF ¶¶ 24-26. Fr. Emmanuel initially attributed the statement to

Ligand, before correcting himself to clarify he spoke with Ligand’s IR representative. SOF ¶ 26.

Such a correction is not consistent with an intent to defraud. Further, Fr. Emmanuel did not

include this statement in his subsequent reports as he would have presumably done if he

fabricated it for the purposes of trying to cause Ligand’s stock price to plummet.

               3.      Each of the Four Challenged Statements is Either Demonstrably True or
                       Constitutes Opinion Commentary Protected by the First Amendment

                       i.      The First Amendment Protects Opinions Unless They Are Both
                               Objectively Wrong and Subjectively Not Believed by the Author

       The First Amendment’s protection of free speech applies to statements analyzing

securities. See Lowe v. SEC, 472 U.S. 181, 210 n.58 (1985) (“because we have squarely held

that the expression of opinion about a commercial product such as a loudspeaker is protected by

the First Amendment . . . it is difficult to see why the expression of an opinion about a

marketable security should not also be protected”) (internal citation omitted). While “matters of

belief and opinion are not beyond the purview of” the securities laws, “liability lies only to the

extent that the statement was both objectively false and disbelieved by the defendant at the time

it was expressed.” Fait v. Regions Fin. Corp., 655 F.3d 105, 110 (2d Cir. 2011) (citing Virginia

Bankshares v. Sandberg, 501 U.S. 1083, 1095-96 (1991)) (emphasis added); MHC Mut.

                                                 29
Conversion Fund v. Sandler O’Neill Partners, L.P., 761 F.3d 1109, 1113 (10th Cir. 2014) (“To

warrant liability on this view, then, a plaintiff must show both that the defendant expressed an

opinion that wasn’t his real opinion (sometimes called ‘subjective disbelief’) and that the opinion

didn’t prove out in the end (sometimes called ‘objective falsity’)”) (emphasis in original); Mayer

v. Mylod, 988 F.2d 635, 639 (6th Cir. 1993) (“Material statements which contain the speaker’s

opinion are actionable under Section 10(b) of the Securities Exchange Act if the speaker does not

believe the opinion and the opinion is not factually well-grounded.”) (citations omitted).

        In determining whether a statement is a fact or a constitutionally protected opinion, the

Court must look at the context it was made. Where a short seller discloses his short position, the

readers know he is not disinterested, and this weighs in favor of the statement being one of

opinion. Silvercorp Metals Inc. v. Anthion Mgmt., LLC, 959 N.Y.S.2d 92, *9 (Sup. Ct. 2012)

(table) (dismissing securities fraud case on New York State First Amendment grounds against

short sellers who disclosed their short position and provided the basis for their conclusions about

the subject company). 14 The First Amendment protects even false and libelous opinions

provided that the facts supporting the opinions are provided. See id; Partington v. Bugliosi, 56

F.3d 1147, 1156 (9th Cir. 1995) (“[W]hen a speaker outlines the factual basis for his conclusion,

his statement is protected by the First Amendment”).

                                  a.      June 19, 2014 Statement that Ligand’s IR Firm
                                          “Basically Agreed” Promacta was Going Away

        As set forth above, the Commission cannot prove scienter with respect to the first

challenged statement. Even analyzing this statement in the light most favorable to the

Commission, at worst, Fr. Emmanuel formed an opinion that Mr. Voss “basically” agreed with


14
  The New York Court of Appeals has observed that the New York State Constitution provides broader speech
protections than does the United States Constitution. See Immuno AG. v. Moor–Jankowski, 77 N.Y.2d 235, 243
(1991).

                                                     30
his thesis concerning Promacta when Mr. Voss admittedly failed to challenge it after Fr.

Emmanuel asked him to do so. The Commission has failed to produce any evidence that Fr.

Emmanuel did not believe this opinion, and therefore not only does it fail for lack of scienter, but

it is also protected by the First Amendment. Fait, 655 F.3d at 110 (citing Virginia Bankshares,

501 U.S. at 1095-96)).

                               b.      July 3, 2014 Statement that Viking Did Not Consult with
                                       its Auditors on Material Issues and the Financial
                                       Statements Were Unaudited

       Fr. Emmanuel’s statement about Viking not consulting with its auditors on any material

issues and the financial statements in Viking’s publicly available S-1 therefore being unaudited

was a conclusion he drew from the disclosures in the S-1 itself. SOF ¶¶ 43-45. Moreover, he

cited to and specifically identified for his readers the particular language in the S-1 that led to his

conclusion. Accordingly, any reasonable investor could have reviewed the S-1 to see that while

many of the statements were unaudited (as Fr. Emmanuel correctly stated), certain others were

audited. This statement, therefore, is shielded from liability by the First Amendment. See

Partington, 56 F.3d at 1156; Agora, Inc. v. Axxess, Inc., 90 F. Supp. 2d 697, 704 (D. Md. 2000)

(“[t]he principle that opinions based on disclosed facts are protected is well established”);

Chapin v. Knight-Ridder, Inc., 993 F.2d 1087, 1093 (4th Cir. 1993) (stating that when “the bases

for the ... conclusion are fully disclosed, no reasonable reader would consider the term anything

but the opinion of the author drawn from the circumstances related”); Moldea v. New York Times

Co., 15 F.3d 1137, 1144–45 (D.C. Cir.1994) (“Because the reader understands that such

supported opinions represent the writer's interpretation of the facts presented, and because the

reader is free to draw his or her own conclusions based upon those facts, this type of statement is

not actionable in defamation”). Further, Fr. Emmanuel’s statement that Viking had not consulted

with its auditors on any “material” issues is clearly a protected opinion.
                                                  31
                               c.      July 3, 2014 Statement that Viking Did Not Conduct
                                       Pre-Clinical Studies

       Fr. Emmanuel’s statement that Viking did not intend to conduct pre-clinical studies or

trials is objectively and demonstrably true. In its publicly available S-1, Viking disclosed that as

a company, it had no experience conducting pre-clinical studies. It then disclosed, in bold, “We

intend to rely on third parties to conduct our preclinical studies and clinical trials and

perform other tasks for us.” SOF ¶ 49 (emphasis in original). Based on these disclosures, Fr.

Emmanuel, whose theory in the report was that the licensing agreement with Viking made no

sense for Ligand shareholders, and that Viking was essentially an alter-ego of Ligand, accurately

concluded that Viking would not be conducting preclinical studies and clinical trials. SOF ¶ 52.

Viking’s CEO has confirmed this statement to be true. SOF ¶¶ 51.

       Nonetheless, the Commission has argued that the statement was misleading because it

could have been interpreted to mean that nobody was going to conduct preclinical studies and

clinical trials on Ligand’s drugs. This argument must fail. First, it is far too speculative to

survive summary judgment. Second, it is completely undermined by the plain context of the

report, in which Fr. Emmanuel opined that Viking offered no value to Ligand shareholders, and

Ligand’s transaction with Viking appeared to be for the purpose of shifting various liabilities to

another entity for financial/accounting reasons. SOF ¶ 52. Nothing in Fr. Emmanuel’s thesis as

set forth in the report even came close to touching upon the issue of whether Ligand or Viking

were pushing drugs to the market without conducting any preclinical studies and clinical trials

(something that would be an impossibility in any event).

       Similarly, at the motion to dismiss hearing, the Commission argued that Fr. Emmanuel’s

statement was false because Viking—while not actually conducting the preclinical studies and

trials itself—was going to use third parties for this purpose. This argument too must fail,


                                                 32
because it ignores the large elephant in the room that Viking itself felt this distinction was so

important it needed not only to disclose it in the S-1, but to do so in bold text. Clearly, Viking

did not agree with the Commission’s position that this was a distinction without a difference.

       In addition, even if the Court determines that this statement is not capable of being

deemed demonstrably true, it would be barred as protected opinion by the First Amendment for

at least three reasons. First, at minimum, the statement reflects Fr. Emmanuel’s reasonable

opinion that if Viking was going to rely on third parties to actually conduct the studies and trials,

it was fair to point out that Viking was not going to conduct those studies and trials. (Again,

Viking felt this was an important enough difference to highlight it in bold to the readers of its S-

1). Second, Fr. Emmanuel expressly disclosed that he was relying on the publicly filed S-1 as

the basis for his statement in his July 3 report, which readers could easily review for themselves.

See Phantom Touring, Inc. v. Affiliated Publications, 953 F.2d 724, 731 n.13 (1st Cir. 1992);

Partington, 56 F.3d at 1156; Agora, 90 F. Supp. 2d at 704; Chapin, 993 F.2d at 1093; Moldea,

15 F.3d at 1144–45. Third, the Commission has produced no evidence that Fr. Emmanuel

subjectively believed his opinion to be false. See Fait, 655 F.3d at 110 (citing Virginia

Bankshares, 501 U.S. at 1095-96).

                               d.      August 14 and 22, 2014 Statements Regarding Ligand’s
                                       Debt-to-Tangible-Equity Ratio

       The Commission originally alleged that Fr. Emmanuel’s calculation of Ligand’s debt-to-

tangible-equity ratio was knowingly false, because he did not include the cash proceeds from the

loan. SOF ¶ 70. In fact, it was the Commission’s contention that was false, because proceeds

from a loan do not constitute equity, and the Commission has not presented any evidence of any

accounting principle to the contrary. The Court dismissed the Commission’s original claim, and

the Commission replead it, no longer claiming that Fr. Emmanuel’s correct calculation was false,


                                                 33
but instead that it was somehow misleading despite being mathematically infallible. SOF ¶ 73.

The Commission’s claim fails for a number of reasons.

       First, the undisputed facts in this case show that Fr. Emmanuel’s calculation of Ligand’s

debt-to-tangible equity was accurate. No witness has challenged the accuracy of the actual

calculation (as opposed to the chosen metric). SOF ¶ 76. Second, Fr. Emmanuel expressly

explained to his readers that he was comparing only Ligand’s tangible assets to its debt. The

Commission’s claim that the statement was misleading notwithstanding that the calculation was

correct and that Fr. Emmanuel accurately explained the components of the ratio cannot stand

First Amendment scrutiny. Certainly, the Commission cannot tell individuals what metrics and

ratios they can and cannot use when analyzing securities without utterly destroying the First

Amendment. Third, Fr. Emmanuel disclosed all the facts underlying his calculations. See

Partington, 56 F.3d at 1156. Fourth, Fr. Emmanuel has historically disregarded the value of

intangible assets when analyzing other companies, SOF ¶¶ 80-82, eliminating any inference that

he subjectively believed he was misleading his readers by excluding from his calculation

Ligand’s intangible assets here.

       C.      The Commission Has Failed to Provide Evidence to Support its IAA Claim
       The Commission’s theory behind its entirely unprecedented IAA claim is that the alleged

misstatements that form the basis of the Commission’s Rule 10b-5 claims rendered all Fr.

Emmanuel’s communications with his investors or potential investors misleading. Am. Compl.

¶¶ 62-64. For the reasons discussed above, the Commission has failed to present adequate

evidence to support its Rule 10b-5 claim, which destroys the entire premise of their IAA claim.

       In addition, the Commission has failed to provide any evidence that Fr. Emmanuel

defrauded his investors. Incredibly, despite investigating this matter for more than three years,



                                                34
based on the discovery provided to Defendants, it appears the Commission brought its novel

IAA claim without bothering even to speak with any of Fr. Emmanuel’s investors. SOF ¶ 123.

       After bringing its baseless IAA claim, the Commission deposed Fr. Emmanuel’s longest

and largest investor, a liver transplant specialist and hospital director. SOF ¶¶ 139-140. The

investor testified that he never has had any concern about Fr. Emmanuel’s candor or truthfulness.

SOF ¶ 140. In addition, the physician-investor testified that based on his own analysis of

Promacta and the market in 2014, he agreed with Fr. Emmanuel’s thesis that Promacta was going

away. SOF ¶ 141.

       Further, Fr. Emmanuel worked with an editor on all the Ligand reports. SOF ¶ 137. The

Commission deposed the editor who testified unequivocally that Fr. Emmanuel believed in all

his opinions. SOF ¶ 138. (“I never sensed in any way there was any conscious effort to

misrepresent anything”); (“I will say that Father Emmanuel felt very adamant about [Ligand],

that it was not just overvalued but may have actually no material value”); (“He passionately

believed these – in each one of these stocks, whether it was long or short, that he was adamantly

correct. . . . But I had no firsthand, at least, observation of anything that even brushed up against

a violation of any securities laws, at least as I understand securities laws”).

IV.    CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court grant them

summary judgment on all counts of the Amended Complaint.




                                                  35
                                                      Respectfully Submitted,

                                                      REV. FR. EMMANUEL LEMELSON,
                                                      LEMELSON CAPITAL MANAGEMENT,
                                                      LLC, and THE AMVONA FUND, LP

                                                      By: /s/ Douglas S. Brooks
                                                      Douglas S. Brooks (BBO No. 636697)
                                                      Brian J. Sullivan (BBO No. 676186)
                                                      LIBBY HOOPES BROOKS, P.C.
                                                      399 Boylston Street
                                                      Boston, MA 02116
                                                      Tel.: (617)-338-9300
                                                      dbrooks@lhblaw.com
                                                      bsullivan@lhblaw.com

Dated: September 30, 2020

                                 CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)
and paper copies will be sent to those indicated as non-participants on September 30, 2020.

                                                             /s/ Douglas S. Brooks
                                                             Douglas S. Brooks




                                                 36
